Citation Nr: 0117554	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1976.

This appeal arises from a May 1998 rating decision of the 
Seattle, Washington, Regional Office (RO) which determined 
that the veteran had not submitted the requisite new and 
material evidence required to reopen his claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed this decision.  During the pendency of the 
veteran's appeal his residence changed to Massachusetts and, 
therefore, his statement of the case (SOC) was prepared by 
the RO in Boston, Massachusetts.

In written contentions submitted in January 2001, the veteran 
representative apparently argued that the issue of 
entitlement to a nonservice-connected pension was properly 
before the Board of Veterans' Appeals (Board) at the present 
time.  However, in a letter of May 2000, the RO informed the 
veteran that he had been awarded a nonservice-connected 
pension, and indicated the effective date of this award and 
the monthly amounts of pension he would receive.  The Board 
finds that the May 2000 decision was a full grant of all 
benefits sought on appeal regarding entitlement to a 
nonservice-connected pension.  Thus, no further action is 
warranted on this claim.

It was indicated in a VA memorandum of November 1999 that the 
veteran wished to file claims for entitlement to service 
connection for glaucoma and increased evaluations for his 
service-connected disabilities.  The Board finds that these 
claims are not properly before it at the present time and 
that they are not inextricably intertwined with the issues on 
appeal.  Therefore, these matters are referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  In a June 1995 rating decision the RO denied reopening 
the veteran's claim for service connection for PTSD.  The 
veteran was notified of this determination and of his 
appellate rights, but he did not file an appeal.

2.  New evidence has not been associated with the claims file 
since the RO's June 1995 decision that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1995 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  New and material evidence to reopen a previously denied 
claim for service connection for PTSD has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reveals that the 
veteran was seen on one occasion in December 1975, when the 
diagnoses included anxiety and rule out hypoglycemic 
reaction.  Clinical evaluation at separation in June 1976 
revealed that the appellant was psychiatrically normal.  

The appellant's Department of Defense (DD) Form 214 indicated 
that his primary military occupational specialty was a 
medical service specialist.

The veteran's claim for service connection for PTSD was 
originally denied by the RO in a rating decision of August 
1994 because there was no medical diagnosis for PTSD.  The 
veteran was notified of this decision and his appellate 
rights.  He had failed to report for a previously scheduled 
Department of Veterans Affairs (VA) psychiatric examination 
and was informed that if he expressed a willingness to report 
for such an examination his claim for service connection 
would be reopened.  In January 1995, the veteran indicated 
that he would be able to attend a VA examination and informed 
the RO that his alleged PTSD had been treated at the VA 
Medical Center (VAMC) in Seattle, Washington.  By letter of 
late January 1995, the RO requested that the veteran provide 
detailed information about his claimed in-service stressors, 
private medical evidence noting a diagnosis for PTSD, and 
identification of all treatment provided by VA.  He was 
informed that his failure to respond within one year of the 
date of this letter could result in a adverse decision 
regarding his claim.  

The VAMC informed the RO that the veteran had again failed to 
report for scheduled compensation examinations and that all 
attempts to further contact him had failed.  The Seattle VAMC 
submitted the veteran's available treatment records dated 
from March 1991 to March 1995.  These records noted treatment 
for polysubstance abuse and various physical problems.  They 
did not include a diagnosis of PTSD.

By rating decision of June 1995, the RO did not reopen the 
veteran's claim for service connection for PTSD as it was 
noted he had failed to cooperate with development of evidence 
regarding in-service stressors and VA examination.  It was 
also determined that he had failed to submit any requisite 
new and material evidence since the August 1994 decision.  
The veteran was notified of this decision and his appellate 
rights, but failed to file a timely appeal.  Therefore, this 
decision is final, and VA may not reconsider this claim on 
the same record.

No communication was received from the veteran regarding his 
claims for compensation or pension until he filed a claim for 
nonservice-connected pension in July 1997.  In connection 
with this claim, he received a VA general medical examination 
which did not diagnose PTSD.  Private medical examinations 
were submitted by the veteran in October and December 1997, 
however, these examinations also failed to diagnose PTSD.  
The veteran again filed a claim for service connection for 
PTSD in October 1997.  He asserted that his in-service 
stressors consisted of work in surgical wards and intensive 
care units treating traumatically injured individuals.  He 
insisted that VAMC personnel had found that he suffered with 
PTSD as a result of these experiences.  

By letter of early January 1998, the RO requested that the 
veteran submit detailed descriptions of his claimed in-
service stressors and information about any in-service or 
post-service treatment for PTSD.  He was informed that his 
failure to submit such evidence within one year of the date 
of this letter could result in an adverse decision.  The 
veteran responded in a written statement received in mid-
January 1998.  He claimed that he had been told by counselors 
and doctors that he "may be" suffering with PTSD as a 
result of his military service.  The veteran alleged that 
during his military service he worked in medical settings 
that exposed him to a lot of death, dying, illness, and 
suicide.  However, the veteran failed to identify his 
healthcare providers and returned blank a VA Form 21-4142 
(Authorization and Consent to Release Information).

The veteran was provided with a series of VA examinations in 
January 1998.  A social and industrial survey prepared that 
month indicated that the veteran reported in a "general 
manner" his experiences as a military corpsman as the source 
of his stressors.  These stressors included working with 
suicide and trauma patients that included between twenty to 
thirty deaths a year.  Following a general medical 
examination the clinical impressions included alcohol and 
opiate dependency.  

A January 1998 psychiatric examination noted that the veteran 
had a significant history of alcohol and substance abuse that 
pre-existed his military service.  The veteran was indicated 
to have threatened superiors with violence during his 
military service and had "a great deal of difficulty dealing 
with authority."  His alleged stressors included "dealing 
with dying patients, bleeding individuals, accident victims 
and the like."  The veteran claimed that he studiously 
avoided assignments on ambulances or going to crash sites.  
He regarded "his entire time [in the military] as 
stressful."  The examiner noted that he was able to review 
the veteran's VA treatment records, claims file to include 
service medical records, and the VA social and industrial 
survey completed on the same date.  The examiner commented:

This veteran appears to have been 
practicing profound substance abuse since 
his teenage years...This continued through 
a period of active military duty and, at 
the time, included the misuse of 
prescription drugs surreptitiously 
obtained as well as hypodermic syringes.  
Since the service, he has continued to 
drink or abuse drugs with only relatively 
short periods of sobriety interspersed 
with long periods of usage despite 
multiple treatment programs.

Review of available records does not 
reveal any focus upon posttraumatic 
stress issues, either by the [veteran] or 
by treating providers.  He does not 
appear to have ever received PTSD 
treatment.

Although this patient describes being 
very displeased with his duties as a 
hospital medical corpsman in the Air 
Force and seeing a deal of intensive 
care, death and the like, he does not 
today report particular traumatic events 
which recur to him in a distinct fashion 
such as would be required to meet the 
description of PTSD precursors in DSM-IV.  
Further, he does not report sufficient 
symptomatology in the three required 
categories of "reexperiencing, emotional 
numbing and avoidance and heightened 
arousal" to meet criteria for PTSD as he 
presents himself today.  Rather, his 
ongoing difficulty, by his history, 
appears to be a profound predilection for 
(a) practice of polysubstance abuse.

The diagnoses included polysubstance abuse in reported 
sustained remission, alcohol abuse in reported early full 
remission, and a personality disorder not-otherwise-specified 
with antisocial traits.  

On a VA Form 9 submitted in May 1998, the veteran claimed 
that the psychiatrist that he conducted his VA compensation 
examination had upset him to the point he was unable to tell 
him "those things that might have resulted in a good 
diagnosis."  The veteran contended that his "sworn" 
testimony was sufficient to support his contentions.  The 
veteran requested a hearing before a VA hearing officer at 
the RO.  In a letter July 1998, the RO informed the veteran 
that his hearing was scheduled for the following month.  On 
the date of the scheduled hearing, the veteran dated and 
prepared a letter in which he requested that this hearing be 
rescheduled.  He asserted that "for some reason" he became 
confused about the date of his hearing.  By letter of October 
1999, the veteran was informed that his hearing had been 
rescheduled for the following month.

A VA memorandum was prepared in November 1999 on the date of 
the veteran's rescheduled hearing.  With his representative, 
the veteran withdrew his hearing request in lieu of an 
informal conference with a VA Decision Review Officer.  The 
veteran asserted that he had received a diagnosis for PTSD 
during treatment in June 1999 at the local VA Medical Center.  
He indicated his willingness to appear for a VA compensation 
examination.

Subsequently obtained VA treatment records dated from January 
1995 to November 1999 primarily described treatment for the 
veteran's alcohol and substance abuse problems.  Starting in 
February 1998, these records noted the veteran's reported 
history of PTSD.  A psycho-social evaluation of early May 
1999 indicated that the veteran had not described PTSD 
symptoms.  A psychiatric evaluation of mid-May 1999 indicated 
the veteran's medical history and notes had been reviewed.  
The diagnoses were alcohol dependence, and major depression 
versus substance induced major depression.  An inpatient note 
prepared by a physician assistant in July 1999, noted a 
medical history that included diagnosis for 
"depression/PTSD" in 1997.  The assessment included 
"Depression/PTSD (1997)."  Medical records dated in late 
1999 noted a prior medical history that included PTSD.

The RO requested a VA compensation examination in November 
1999.  A memorandum dated in late December 1999 from the VAMC 
revealed that the veteran's scheduled compensation 
examinations had been canceled.  It was reported that the 
veteran had contacted the VAMC and informed it that he would 
be unable to attend such an examination due to "unforeseen 
circumstances" for the next three to six months.  He 
asserted that if these circumstances changed he would inform 
VA.

A statement of the case (SOC) was issued to the veteran in 
February 2001 that informed him that his claim for service 
connection had not been reopened on the basis that there was 
no diagnosis for PTSD.  In his substantive appeal of late 
February 2001, the veteran contended that he was entitled to 
service connection for PTSD under the provisions of 38 C.F.R. 
§ 3.303, 3.304, and 3.307.  

Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).  This has included obtaining all medical and 
treatment records identified by the veteran.  These records 
are predominately VA treatment records and what appear to be 
some private records submitted by the veteran himself in 
1997.  The veteran has claimed that a VA physician diagnosed 
him with PTSD in July 1999.  The treatment records for this 
period were received sometime after November 1999 and are 
discussed below.  In the VA social and industrial survey of 
January 1998, it was indicated that the veteran received 
public assistance due to his physical disability.  Nowhere, 
however, does the record show that these benefits are 
administered by the Social Security Administration (SSA).  In 
any event, it appears that the medical evidence used in 
arranging this assistance was submitted to VA in October and 
December 1997 and incorporated into the claims file.

The RO has also obtained a VA compensation examination in 
January 1998 that provided the examiner with access to the 
veteran's claims file and treatment records.  The veteran has 
a chronic history of failing to report for scheduled 
examinations.  He requested another VA examination based on 
his allegation in May 1998 that the January 1998 examiner had 
"upset him."  At his informal conference in November 1999, 
the VA decision review officer indicated he would obtain 
another compensation examination if VA treatment records 
identified by the veteran presented a diagnosis of PTSD.  
Such an examination was requested in November 1999, but the 
veteran contacted the VAMC in late December 1999 and asked 
that his compensation examinations be canceled and not 
rescheduled for another six months.  After failing to receive 
any indication that the appellant was now willing to be 
examined, the RO prepared a statement of the case (SOC) in 
February 2001 finding that new and material evidence had not 
been presented.

The Board concurs with the RO that further examination is 
inappropriate at this time.  The VA Decision Review Officer 
clearly communicated to the veteran and his representative in 
the November 1999 informal conference that further 
compensation examination was only warranted if a diagnosis 
for PTSD was presented.  In February 2001, the RO had access 
to the veteran's most recent treatment records that failed to 
establish a current diagnosis for PTSD.  (See discussion 
below).  The Board finds that the examination of January 1998 
was adequate for VA purposes.  That is, this examiner's 
opinions were based on an examination of the veteran; and a 
review of a separate social and industrial survey, available 
VA treatment records, private examination reports, and the 
claims file.  The veteran has claimed that he was "upset" 
by the psychiatrist, presumably intimidated, and consequently 
could not provide sufficient detail of his history and 
symptomatology.  The examiner's opinions, however, were not 
based solely on his interview with the veteran but also on 
the reported interview of another healthcare professional 
conducted in connection with a social and industrial survey, 
not to mention the appellant's treatment records and own 
allegations associated with his claims file.  This examiner 
provided a definitive diagnosis under the DSM-IV based on 
this medical history and a more than adequate reasons and 
bases for his findings.  See 38 C.F.R. § 4.125 (2000).  
Without a current diagnosis for PTSD, further examination is 
unwarranted, as the law requires the veteran to submit new 
and material evidence to reopen a final, unappealed decision.

The veteran requested a hearing on appeal at the RO in his 
substantive appeal of May 1998.  This hearing was twice 
scheduled with notification sent to the veteran and his 
representative.  However, the veteran withdrew this request 
in November 1999 in lieu of an informal conference with a VA 
Decision Review Officer.  The report of this conference is of 
record.  The RO has contacted the veteran on numerous 
occasions requesting detailed information (to include 
circumstances, places, dates, units, and individuals 
involved) about his alleged stressors, the latest in January 
1998.  The veteran has only responded with vague assertions 
of witnessing deaths and traumatic injuries as a result of 
his military MOS.  He has acknowledged that he did not serve 
in combat or a combat zone.  Without a diagnosis for PTSD, 
let alone without detailed information regarding the alleged 
stressors, attempts to corroborate these events with the 
appropriate military office would be futile.  See 38 C.F.R. 
§ 3.304(f) (Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125).

It is recognized by the Board that the provisions of the VCAA 
become effective in the fall of 2000, approximately three 
months prior to the preparation of the February 2001 SOC.  
The RO denied this claim under the provisions of 38 C.F.R. 
§ 3.156 in that the veteran had failed to provide the 
requisite new and material evidence required to reopen a 
prior final decision.  It is arguable that VA owes no or 
little duty to assist in attempts to reopen claims under 
38 C.F.R. § 3.156 under the doctrine of res judicata.  
However, the record is clear that the RO has made substantial 
attempts to assist the veteran in this case that are in 
compliance with the provisions of VCAA.  This includes 
obtaining service medical and personnel records, requesting 
detailed information about alleged stressors, obtaining 
identified treatment records, obtaining a compensation 
examination with a medical opinion regarding the diagnosis 
and etiology of the veteran's current psychiatric disability, 
providing the appellant and his representative with the 
opportunity for a hearing, and providing them with the 
applicable laws and regulations/reasons and bases for its 
denial.  Based on these facts, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C. § 5103A(a)(2).  

The possibility of substantiating the veteran's claim is 
especially remote in light of his repeated history of failing 
to cooperate in developing evidence pertinent to his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (The duty to 
assist is not a one-way street; the veteran cannot passively 
wait for VA action in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence).  He has consistently provided only vague 
allegations of stressors and repeatedly failed to attend, or 
himself canceled, scheduled VA examinations and appearances.  
Based on the veteran's responses in January 1995, August 
1998, and December 1999; it is evident that he received 
notice of his scheduled examinations and/or appearances, but 
failed to provide any specific reasons for his absence or 
need to reschedule.  Some light for these actions is shed by 
the medical evidence of a chronic history of alcohol and 
substance abuse that predates his military service and a 
State of Washington, Department of Corrections decision in 
July 1999 indicating a significant history of serious 
criminal activity.  This July 1999 decision is pertinent as 
it indicates the almost total lack of cooperation on the part 
of the veteran to maintain his parole and avoid further 
incarceration.  This lack of cooperation by the veteran 
included his failure to report, failure to complete community 
service, and failure to report change of address.  As the 
veteran is unwilling to maintain even a minimal effort to 
keep himself out of prison, let allow cooperate with VA, the 
Board finds that further development which depends on the 
cooperation of the veteran would be an act of utter futility.  

Based on the above analysis, and as the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
themselves of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

After a decision on a claim has become final, VA may not 
reconsider the claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  According to 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The VA last addressed the veteran's claim for service 
connection for PTSD in the RO's decision of June 1995.  The 
veteran was notified of this denial and his appellate rights 
in a letter dated in July 1995, but failed to perfect an 
appeal to the Board.  Therefore, this decision is final.

The evidence reviewed by the RO in June 1995 failed to 
include a diagnosis for PTSD by any type of healthcare 
professional.  The evidence reviewed included the veteran's 
allegations of stressful experiences resulting from his in-
service MOS as a healthcare provider, his service medical 
records, and identified VA treatment records.

It was determined by the RO in June 1995 that the veteran had 
failed to present new and material evidence including a 
diagnosis for PTSD.  This decision was based on the RO's 
August 1994 rating decision which indicated that such a 
diagnosis was not of record. 

Subsequent to this decision, VA received identified VA 
treatment records, VA compensation examination reports, a VA 
social and industrial survey, and private examination reports 
conducted in connection with claims for public assistance.  
The veteran also submitted written allegations regarding his 
claimed in-service stressors.

The Board finds that veteran's allegations submitted since 
June 1995 are merely cumulative regarding the circumstances 
of his claimed in-service stressors.  That is, his lay claims 
are in essence the same as those presented in June 1995 of 
general stress resulting from alleged exposure to dying and 
traumatically injured patients.  However, there is no current 
diagnosis in either the old or new evidence for PTSD.

It was alleged by the veteran in November 1999, that a VA 
physician had diagnosed PTSD in June 1999.  These treatment 
records were obtained and do not indicate that the identified 
physician presented such a diagnosis.  The veteran's VA 
treatment records dated since 1991 consistently note 
diagnoses of alcohol and substance abuse, and discuss the 
treatment for same.  VA treatment records starting in 
February 1998 noted a "history" of depression and PTSD.  
This history was noted on VA treatment records dated in 
February and March 1998; and May, July, and November 1999.  
Significantly, however, in all except the July 1999 treatment 
record, the examiners did not assess or diagnose PTSD.  
Indeed, a psycho-social evaluation of May 1999 specifically 
indicated that the veteran did not present symptoms of PTSD.

An inpatient record of July 1999 prepared by a physician's 
assistant in connection with the veteran's addiction 
treatment, noted a medical history that included depression 
and PTSD in 1997.  The veteran was given a physical 
examination, but a mental status evaluation was not 
conducted.  The listed assessments included "Depression/PTSD 
(1997)."  The RO has obtained all treatment records 
identified by the veteran.  The inpatient record of July 1999 
does not indicate any other source of treatment in 1997.  A 
review of the 1997 medical records does not indicate any 
diagnosis or other assessment of PTSD.  In addition, the 
January 1998 psychiatric examiner noted that he had not 
simply reviewed just the claims file but also he reviewed the 
veteran's VA treatment records, presumably on file at the 
VAMC, and these did not record any diagnosis of PTSD.  Thus, 
it appears that the source for this history was based on that 
reported by the veteran.  According to the Court, VA is not 
required to accept medical diagnoses or opinions based solely 
on a claimant's recitation of his or her uncorroborated 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  In fact, the July 1999 examination does not diagnose 
a current disorder, but merely "a history of" PTSD.  This 
is evident as the May 1999 assessment indicated that the 
veteran did not have current symptoms associated with PTSD.  
As the veteran's alleged history of PTSD in 1997 is not 
corroborated by the contemporaneous evidence, and as the July 
1999 examiner appears to be only assessing a past history of 
PTSD based on information provided by the appellant alone, 
the July 1999 assessment is not probative of the reasons and 
bases for the RO's July 1995 denial.  

Therefore, the Board finds that the evidence submitted since 
the RO's denial in July 1995 is new, but not material, and 
that it does not address the RO's reasons for denial in a 
probative fashion.  Simply put, there is no new evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.  
Therefore, the request to reopen the claim of entitlement to 
service connection for PTSD is denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has not been presented.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

